Order filed November 15, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-01035-CV
                                   ____________

                     BH CONTRACTORS, LLC, Appellant

                                         V.

   HELIX ENERGY SOLUTIONS GROUP, INC. AND HELIX SUBSEA
                 CONSTRUCTION, INC., Appellees


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-44604

                                    ORDER

      Appellant filed a notice of appeal from the final judgment signed September
9, 2015. Appellees filed a notice of cross-appeal from the same judgment. On May
2, 2016, appellant filed its opening brief. On July 15, 2016, appellees filed their
response brief. On August 18, 2016, appellant filed a reply brief. No cross-appellant
      Unless appellees/cross-appellants file an opening brief with this court on or
before November 30, 2016, the court will dismiss the cross-appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM